DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-18, 22 are pending; claims 4, 12-18 are withdrawn.
This action is Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1:
 (c) posing a query to the user about a subjective effect on the user of the first drinking event (method of organizing human activity)

 (g) predict the subjective effect on the user from the second drinking event using the correlating factor and the second transdermal alcohol measurement (mental process, organizing human activity, mathematical relationship of measurement to correlation factor)
	Claim 5:
(c) querying the user about the user's subjective feelings of impairment or intoxication relating to the first drinking event (method of organizing human activity) 
(d) correlating the user's subjective feelings of impairment or intoxication relating to the first drinking event to the peak BAC level from the first drinking event to establish a correlating factor (method of organizing human activity, mental process, mathematical relationship of feelings to measurements) 
 (g) based on the BAC level of the user during the second drinking event and the correlating factor derived from the first drinking event, about potential for feelings of impairment or intoxication from the second drinking event (mental process, organizing human activity, mathematical relationship of measurement to correlation factor)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1: 
(a) using a transdermal alcohol sensor device to obtain a first transdermal alcohol measurement of the user for a first drinking event;
(b) electronically transmitting the first transdermal alcohol measurement to a user interface device, the user interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output; 
(e) during a second drinking event, using the transdermal alcohol sensor device to obtain a second transdermal alcohol measurement of the user;
(f) electronically transmitting the second transdermal alcohol measurement to a user interface device;
(h) alerting the user by displaying, on the user interface device, the subjective effect on the user predicted from the second drinking event;
Claim 5
(a) determining a peak blood alcohol (BAC) level of the user for a first drinking event, wherein the peak BAC level is determined using a transdermal alcohol sensor device;
(b) electronically transmitting to a user interface device, the peak BAC level determined by the transdermal alcohol sensor device, the use interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output;

(f) electronically transmitting to the user interface device, the BAC level of the user monitored by the transdermal alcohol sensor device during the second drinking period
(e) providing a notification to the user,
The features of claim 1 are directed to extra solution data gathering steps necessary for the steps in the recited exceptions, pre-solution activities related to gathering the data to a generic processing device, and using such generic processing device to implement the identified exceptions. The features of claim 5 are directed to extra solution pre and post solution steps of data gathering, pre-solution activities related to gathering the data to a generic processing device, using such generic processing device to implement the identified exceptions, and outputting a report or result of the steps of the recited exception. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are:
Claim 1: 
(a) using a transdermal alcohol sensor device to obtain a first transdermal alcohol measurement of the user for a first drinking event;

(e) during a second drinking event, using the transdermal alcohol sensor device to obtain a second transdermal alcohol measurement of the user;
(f) electronically transmitting the second transdermal alcohol measurement to a user interface device;
(h) alerting the user by displaying, on the user interface device, the subjective effect on the user predicted from the second drinking event;
Claim 5
(a) determining a peak blood alcohol (BAC) level of the user for a first drinking event, wherein the peak BAC level is determined using a transdermal alcohol sensor device;
(b) electronically transmitting to a user interface device, the peak BAC level determined by the transdermal alcohol sensor device, the use interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output;
(e) monitoring the BAC level of the user during a second drinking event using the transdermal alcohol sensor device; and 
(f) electronically transmitting to the user interface device, the BAC level of the user monitored by the transdermal alcohol sensor device during the second drinking period
(e) providing a notification to the user,
Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the exceptions, and thus, do not add a meaningful limitation to Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Martin” (Martin et al., “Tonic and Phasic Process in the Acute Effects of Alcohol, 2006, American Psychological Association, Vol. 14, No 2, 209-218; cited by Applicant in IDS filed 12/27/2018) as in view of Baldwin, (US 2014/0365142) and in view of Firminger et al. (Firminger, US 8,010,663).
Regarding claim 1, Martin teaches a method for assessing drinking behavior to predict when alcohol consumption is likely to result in a subjective effect on the user (see entire document, especially abstract; page 211, column 1, second-fourth paragraphs), said method comprising the following steps: 

(c) posing a query to the user about a subjective effect on the user of the first drinking event (see entire document, especially abstract, page 210, column 1, second paragraph; page 211, column 1, second-third paragraphs, participants input (posing a query) to provide ratings of subjective intoxication during the first alcohol administration session);
(d) correlating a response of the user to the query about the subjective effect of the first drinking event with the first alcohol measurement of the user for the first drinking event to obtain a correlating factor (see entire document, especially abstract; page 211, column 1, third-fourth paragraphs; page 211, column 2, first paragraph; page 212, figure 1, during the first alcohol administration session BACs are monitored in combination with subjective intoxication ratings taken at multiple points across rising and falling BACs during the first alcohol administration session, and a mathematical model (a correlating factor) is generated by decomposing the subjective intoxication ratings into a tonic component sensitive to BAC level and a phasic component sensitive to BAC rate of change);
(e) during a second drinking event, using the alcohol sensor device to obtain a second alcohol measurement of the user (see entire document, especially abstract; page 211, second paragraph; page 212, column 1, first paragraph; page 212, column 2, first paragraph, the BACs are measured during a second alcohol administration session); and 
(g) predict the subjective effect on the user from the second drinking event using the correlating factor and the second alcohol measurement (see entire document, especially page 
However, the limitation of the alcohol sensor being a transdermal alcohol sensor, (b) electronically transmitting the first transdermal alcohol measurement to a user interface device, the user interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output; (c) that the query is posed using the user interface device (d) that correlation as performed on the user interface device; (f) electronically transmitting the second transdermal alcohol measurement to the user interface device; (g) using the user interface device to predict the subjective effect; alerting the user by displaying on the user interface device, the subjective effect on the user predicted from the second drinking event are not directly taught.
Baldwin teaches a similar sensor that measures transdermal alcohol (see entire document, especially figure 3; paragraphs [0031], [0035]; a wearable alcohol sensor in contact with skin; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known sensor for another to obtain predictable results of blood alcohol concentrations for the benefit of using a wearable transdermal sensor to take continuous measurements which are not dependent on the user's actions, noninvasive and reliable (see Baldwin paragraphs [0005], [0031]). In addition, Baldwin teaches a system for communicating the transdermal alcohol sensor measurements electronically to a user interface device which reasonably teaches the limitations: (b) electronically transmitting the first transdermal alcohol measurement to a user interface device, the user interface device 
Firminger teaches a related system and method which trains subjective feelings with objective feelings to form a correlation for future usage to determine when situations, based on the objective measurements, in a second instance will predict the subjective feeling again, where such objective information can include sensor data, and subjective information is related to drinking events (see entire document, especially abstract, col. 13 lines 28-40, col. 10 lines 13-31, col. 47 lines 56-64, col. 48 lines 60-col. 49 lines 3, col. 46 lines 53-67, col. 49 lines 13-29, col. 50 lines 31-col. 51 line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of utilizing a system with personalized hardware to allow for a user to monitor their objective data and predict subjective conditions while in a normal real-world setting based on past subjective and objective data correlations and the measured sensor data, and providing a notification to a user in order to allow for the user to be notified of potential negative impacts of the subjective conditions such as impairment or intoxication related subjective feelings.
Regarding claim 2, the limitations are met by Martin in view of Baldwin and Firminger, where Martin teaches the subjective effect is a subjective feeling of intoxication (see entire document, especially abstract; page 211, column 1, second-fourth paragraphs; the self-perceived intoxication level).

Regarding claim 5, Martin teaches a method for assessing drinking behavior to predict when alcohol consumption by a user is likely to result in a feeling of impairment or intoxication (see entire document, especially abstract; page 211, column 1, second-fourth paragraphs), said method comprising the following steps: 
(a) determining a peak blood alcohol (BAC) level of the user for a first drinking event, wherein the peak BAC level is detected using an alcohol sensor device (see entire document, especially abstract; page 211, column 1, second paragraph, using an Intoximeter 3000 sensor to detect a blood alcohol content = BAC (an alcohol sensor device) of a first alcohol administration session); 
(c) querying the user about the user's subjective feelings of impairment or intoxication relating to the first drinking event (see entire document, especially abstract, page 210, column 1, second paragraph; page 211, column 1, second-third paragraphs, participants input (posing a query) to provide ratings of subjective intoxication during the first alcohol administration session)
(d) correlating the user's subjective feelings of impairment or intoxication relating to the first drinking event to the peak BAC level from the first drinking event to establish a correlating 
(e) monitoring the BAC level of the user during a second drinking event using the alcohol sensor device (see entire document, especially abstract; page 211, second paragraph; page 212, column 1, first paragraph; page 212, column 2, first paragraph, the BACs are measured during a second alcohol administration session); and 
(g) based on the BAC level of the user during the second drinking event and the correlating factor derived from the first drinking event, about potential for feelings of impairment or intoxication from the second drinking event (see entire document, especially page 212, figure 1; page 212, column 1, first paragraph; page 212, column 2, first paragraph; page 213, figure 2; page 213, column 2, second paragraph; the first alcohol administration session was used to establish the mathematical model which closely corresponds to predicted perceived intoxication level of the second alcohol administration session).
However, the limitation of the alcohol sensor being a transdermal alcohol sensor; (b) electronically transmitting to a user interface device, the peak BAC level detected by the transdermal alcohol sensor device, the user interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output; (c) querying the user using the user interface device; (d) correlating using the user 
Baldwin teaches a similar sensor that measures transdermal alcohol (see entire document, especially figure 3; paragraphs [0031], [0035]; a wearable alcohol sensor in contact with skin; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known sensor for another to obtain predictable results of blood alcohol concentrations for the benefit of using a wearable transdermal sensor to take continuous measurements which are not dependent on the user's actions, noninvasive and reliable (see Baldwin paragraphs [0005], [0031]). In addition, Baldwin teaches a system for communicating the transdermal alcohol sensor measurements electronically to a user interface device which reasonably teaches the limitations: (b) electronically transmitting to a user interface device, the peak BAC level detected by the transdermal alcohol sensor device, the user interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output, (f) electronically transmitting to the user interface device, the BAC level of the user monitored by the transdermal alcohol sensor device during the second drinking event (see entire document, especially Figure 1, [0019] The mobile device receives data from the wearable alcohol sensor, processes that data, and presents the results to the user). In the system of Baldwin, the user interface device contains necessary hardware to perform data analysis on the data received and the necessary hardware to provide user query responses, thus in combination with the Martin processes, would reasonably be obvious to one or ordinary skill in the art to use such device for data-processing and posing query questions which reasonably teaches the limitations (c) querying the user using the user 
Firminger teaches a related system and method which trains subjective feelings with objective feelings to form a correlation for future usage to determine when situations, based on the objective measurements, in a second instance will predict the subjective feeling again, where such objective information can include sensor data, and subjective information is related to drinking events (see entire document, especially abstract, col. 13 lines 28-40, col. 10 lines 13-31, 
Regarding claim 9, the limitations are met by Martin in view of Baldwin and Firminger, where Baldwin teaches wherein the notification comprises an alert on a user interface device that the BAC level for a feeling of impairment or intoxication has been reached or is on pace to be reached (see entire document, especially abstract; figure 4; paragraphs [0037], [0039]-[0040], [0045]-[0047]; the warning to the user via the mobile phone when the user’s BAC is too high or is predicted to reach too high BAC value (a feeling of impairment or intoxication has been reached or is on pace to be reached)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of providing a notification to a user about potential impairment or intoxication, as previously disclosed by Baldwin, for the benefit of using a mobile phone to enable a user to see data and warnings during regular drinking sessions (Baldwin; abstract; paragraphs [0039]-[0040], [0045]).
Regarding claim 10, the limitations are met by Martin in view of Baldwin and Firminger, where Baldwin teaches wherein the notification comprises a status on a user interface device of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Martin” (Martin et al., “Tonic and Phasic Process in the Acute Effects of Alcohol, 2006, American Psychological Association, Vol. 14, No 2, 209-218; cited by Applicant in IDS filed 12/27/2018) as in view of Baldwin, (US 2014/0365142) and in view of Firminger et al. (Firminger, US 8,010,663) as applied to claim 5 above, and further in view of “Piasecki” (Piasecki et al., “Hangover and Risk for Alcohol Use Disorders: Existing Evidence and Potential Mechanisms”, 2010, Curr Drug Abus Rev. 3(2), 92-102; cited by applicant on IDS filed 12/27/2018).
Regarding claim 6, the limitations are met by Martin in view of Baldwin and Firminger, except the limitation of wherein the querying step is performed after the BAC level of the user has returned to a baseline level is not directly taught.
Piasecki teaches a similar technique and teaches wherein the querying step is performed after the BAC level of the user has returned to a baseline level (see entire document, especially abstract; page 2, fifth paragraph; page 3, second paragraph; page 10, second paragraph; drinkers .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Martin” (Martin et al. “Tonic and Phasic Process in the Acute Effects of Alcohol, 2006, American Psychological Association, Vol. 14, No 2, 209-218; cited by Applicant in IDS filed 12/27/2018) as in view of Baldwin, (US 2014/0365142) and in view of Firminger et al. (Firminger, US 8,010,663) as applied to claim 5 above, and further in view of “Piasecki” (Piasecki et al., “Responses to Alcohol and Cigarette Use During Ecologically Assessed Drinking Episodes”, 2012, Psychopharmacology, 222(3), 331-344; cited by applicant on IDS filed 12/27/2018).
Regarding claim 7, the limitations are met by Martin in view of Baldwin and Firminger, except the limitation of wherein the querying step comprises providing the user with at least two options for a response is not directly taught. 
Piasecki teaches a similar technique and teaches wherein a querying step comprises providing a user with at least two options for a response (see entire document, especially abstract; page 4, first paragraph; page 5, fifth paragraph; initiating a diary entry to input personal-level feelings in a 5-point scale). It would have been obvious to one of ordinary skill in 
Regarding claim 8, the limitations are met by Martin in view of Baldwin and Piasecki and Firminger, where Piasecki teaches wherein the querying step comprises providing the user with at least three options for a response (see entire document, especially abstract; page 4, first paragraph; page 5, fifth paragraph; initiating a diary entry to input personal-level feelings in a 5-point scale). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of providing the user with at least two options for a response, as previously taught by Piasecki, for the benefit of allowing such subjective differentials to allow for establishing a statistically accurate model values to predict blood alcohol concentration trends (Piasecki page 7, third paragraph).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over “Martin” (Martin et al. “Tonic and Phasic Process in the Acute Effects of Alcohol, 2006, American Psychological Association, Vol. 14, No 2, 209-218; cited by Applicant in IDS filed 12/27/2018) as in view of Baldwin, (US 2014/0365142) and in view of Firminger et al. (Firminger, US 8,010,663) as applied to claim 5 above, and further in view of Iiams et al. (Iiams, US 8,165,824).
Regarding claim 22, the limitations are met by Martin in view of Baldwin and Firminger, where Martin teaches wherein the step of determining the peak BAC level comprises obtaining .

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims and specification filed 8/26/2021.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the specification; the objection has been withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the cancelation of claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the office mischaracterizes the claims by not considering “using the user interface” to be a component of the exception identified. The examiner respectfully disagrees. The analysis is correct in the action that is the exception is the posing of the query, the avenue by which is achieved is outside the exception and considered in whether such facet is a practical application or significantly more than the exception. Applicant should review MPEP 2106. Applicant argues that no exceptions are recited in the claim. The examiner respectfully disagrees as presented in the rejection. Applicant argues that the claims are directed to significantly more than the exception because they use a sensor and a user interface device for completing the claimed features. The examiner respectfully disagrees. The sensor acquires the expected data necessary for the exceptions to be completed and is merely extra-solution activities. The user interface device is claimed generically, and completing generic processing of information and data gathering that operates as a tool to implement the exception or merely pre/post solution activities. The features which applicant argues are particular are recited generically. For example, the sensor as claimed is an off the shelf sensor as stated in the disclosure as filed. The compute device is merely a generic black box and not a particular machine as argued. The sensor is merely relied upon for gathering the expected and conventional transdermal alcohol data. In further regards to the user device, such device is merely used as a tool for further data gathering and automated computer processing of 
Applicant’s arguments regarding the rejection of the claims in view of prior art have been fully considered but are not persuasive. In general, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Martin data is already gathered when the correlations are determined, however, the claims do not require that the second analysis occur during data gathering of the second event as being argued by applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, applicant argues that the combination does not teach the acquisition of subjective feelings by the device of Baldwin. The examiner respectfully disagrees as presented in the previous rejections, but to expedite prosecution, the additional teaching of Firminger (previously cited as pertinent art), has been cited for further support a conclusion of obviousness as the combination rejection for additionally teaching the steps of gathering objective data with subjective data, correlating, and using such correlations to predict subjective data with subsequently gathered objective data as presented in the rejection above. The rejections are respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0210627, and US 2015/0164416 teach techniques for monitoring intoxication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791